Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
Claim 1 is directed to “A metal tab included in a lithium secondary battery, the lithium secondary battery comprising:”.  The claim is considered to positively recite the lithium secondary battery; thus the claim is effectively drawn to a lithium secondary battery.

Claim Objections
Claims 6, 8, and 11 are objected to because of the following informalities:  the term “Young’s” in these claims should be capitalized; in claim 11, “a metal tab” should be “the metal tab” since the metal tab has been previously defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 recites “wherein a bend angle of the lithium secondary battery bends at an internal angle in the range of from 10 to 180 degrees.”  The limitation is not understood because if the battery bends in a range of from 10 to 180 degrees, it would also have to bend in a range of less than 10 degrees.  Therefore, the claimed range is not understood in terms of what it physically means for the battery.  It appears from the specification that Applicant’s intent may be to recite the “maximum” bend angle of the battery.  
Claim 12 recites “an electrode lead portion.”  Parent claim 6 defines “a first electrode lead.”  It is unclear if the limitation of claim 12 is a reference to that in claim 6.  Furthermore, claim 12 recites “electrode tabs” in line 3 and “the electrode tab” in line 6.  It is unclear which electrode tab(s) are being referenced by the second limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggert et al (US 6045946).  The reference is directed to a lithium secondary battery (col. 1, line 7), the battery . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101783703 B1 (English equivalent: Kim et al., US 2020/0014016).
	Regarding claim 1, Kim et al. is directed to a lithium secondary battery comprising a first electrode, second electrode, a separator, and a metal tab (50) provided on a first electrode tab (14) connected to the first electrode (Figs. 3, 4).  Regarding claim 7, a second electrode lead provided on a second electrode tab connected with the second electrode has a bending structure (see [0055], claim 3 of Kim et al.).  Regarding claim 8, the second electrode lead is provided on the second electrode tab which is protruded and extended from the second electrode.  Regarding claim 9, the first electrode lead can have a bending structure (Fig. 7, [0055], claim 3).  Regarding claim 12, the tabs are not coated with electrode mixture layers that are coated on the rest of the current collectors ([0037], [0038]), and the battery being sealed in a pouch (200) and having the electrode lead portions connected to the electrode tabs protruded to the outside of the lithium secondary battery (Fig. 9, 10, [0058]). 
	Kim et al. does not expressly teach that the current collector of the first electrode (connected to tab 14) has a Young’s modulus equal to or less than that of a current collector of the second electrode (connected to tab 24).
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the reference teaches in [0051] that “the electrode plates in the present disclosure may be any one of a group consisting of aluminum, stainless steel and copper.”  Therefore, it would have been obvious to use the same material in both current collectors (electrode plates) of the reference, which would satisfy the claim limitation.  It would also satisfy the claim limitation if the first current collector was Al and the second was Cu or SS (reference is again made to Young’s modulus values disclosed in instant application).  It would also satisfy KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
	Regarding claim 2, as noted above, the first current collector can be Al and the second can be Al or SS.
	Regarding claim 3, as noted above, the first current collector can be Cu, and the second can be SS. 
	Regarding claim 4, as best this claim is understood, the bend angle of the battery of Kim et al. would be within the claimed range of 10-180 degrees because it contains the same components as those claimed.  
	Regarding claim 5, the reference teaches that the metal tab (50) is “formed of a homogenous or heterogenous metal and having a thickness one to three times greater than the electrode lead connection tab” ([0049]).  It would have been obvious to use a material in the metal tab having a Young’s modulus equal to or higher than that of the first electrode plate.  The tab is disclosed as a “strengthening” tab which would have led a skilled person to use a material having the same or higher Young’s modulus as the first collector.  Further, the claim limitation reciting the thickness of the metal tab being equal to or greater than the current collector is met by the disclosure of the reference cited above. 
	Regarding claim 6, the reference teaches in [0051] that “the electrode lead may be formed of any one material of a group consisting of aluminum, nickel, and nickel-coated 
	 Regarding claim 8, the claimed relationship of Young’s modulus (Second current collector ≥ First lead ≥ Metal tab ≥ First current collector ≥ Second lead) is not considered to distinguish over the reference.  As noted above, all the components could be aluminum, which would meet the limitation.  
	Regarding claim 10, the battery includes an electrode assembly including a stack of cells (Fig. 2).  In [0038], it is taught that “one or both of the top and bottom surfaces of each electrode plate serving as a current collector may be coated with an electrode mixture.”  This is considered to meet the claim limitation reciting “a pair of outermost electrodes placed on both sides of the electrode assembly includes a first electrode coated with an electrode mixture,” as one of the two outermost electrodes would include a “first electrode.”
	Regarding claim 11, the metal tab is placed on at least one tab of the pair of outermost electrodes (see 14, Figs. 2 and 4).
	



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 25, 2022